Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following:
	 In the claim:

	1.  (Currently Amended) An electromagnetic motor[[,]] that changes a linear movement of a magnet (mp) into rotational spinning of a shaft (v), 
wherein the electromagnetic motor comprises a casing (o) ,wherein a freely rotating crankshaft (v) is mounted therein, a casing of the cylinder (c) is fixedly attached to the casing (o), a bottom coil (ch) with an external winding (sw) coiled around a hollow core is fixed to an upper part of the casing of the cylinder (c), a top coil (em) with a hollow internal core (j)[[,]] that is fixedly attached to [[a]] the casing of the cylinder (cc) of the top coil (em), is attached to the upper part of the casing of the cylinder (c), a connecting element (mh) to which the magnet (mp) is fixedly attached, wherein the connecting element (mh) is attached to a connecting rod (v1) [[,]] that is fixedly attached to the crankshaft (v), wherein a reversal of polarities of the bottom coil (ch) and the top coil (em), and such reversal of the polarities of the bottom coil (ch) and the top coil (em) is executed by sensors (x1) and a control unit (y1) at a predetermined moment before the magnet (mp) reaches a top or a bottom equilibrium position thereof, wherein when the sensors (x1) detect the position of the magnet (mp) at a predetermined moment before the magnet (mp) reaches the top or the bottom equilibrium position thereof, send an appropriate signal to the control unit (y1) [[,]] that controls the sensors (x1) and reverses the polarity of 

2. (Currently Amended) The electromagnetic motor according to claim 1, 
wherein the connecting element (mh) has a formed slot (mh2) with bores (mhl) for a bolt, wherein the connecting rod (vl) is laid into the slot (mh2) and attached with [[a]] the bolt, the magnet (mp) is attached to the connecting element (mh) with a screw.

3. (Currently Amended) The electromagnetic motor according to claim 2 , wherein a first sensor (xl) of the sensors (xl) is positioned in such a way that to detect the position of the magnet (mp) at a predetermined moment before the magnet (mp) reaches the top 2equilibrium position and a second sensor (xl) of the sensors (xl) is positioned in such a way that to detect the position of the magnet (mp) at a predetermined moment before the magnet (mp) reaches the bottom equilibrium position.  


Currently Amended) The electromagnetic motor according to claim 3, wherein the first and second sensors (xl ) are attached to the crankshaft (v) and positioned in such a way that to detect the position of the magnet (mp) at a predetermined moment before the magnet (mp) reaches a final top or a final bottom equilibrium position thereof as an angular displacement of the connecting rod (vl) in relation to a main axis of the freely rotating crankshaft (v), wherein the angular displacement is not less than 3 degrees and not higher than 6 degrees before the top or the bottom equilibrium position of the magnet (mp).

5. (Currently Amended) The electromagnetic motor according to claim 1, wherein the electromagnetic motor further comprises a series connection of four electromagnetic motors leads to improved transmission, wherein in a first (rl) electromagnetic motor and a fourth (r4) electromagnetic motor the magnet (mp) is positioned at a predetermined moment before the top equilibrium position thereof, and in a second (r2) and a third (r3) electromagnetic motor the magnet (mp) is positioned at a predetermined moment before the bottom equilibrium position thereof. 
 
6. (Currently Amended) The electromagnetic motor according to claim 1, wherein the magnet (mp) is a natural permanent magnet, wherein the casings and hollow core are made of nonferromagnetic materials.




Note:  
Material to be added is in bold and underline;
Material to be deleted is in [[double brackets]] (if the deletion would be hard to see.
The Examiner's Amendment to the record appears above is only for the purpose of resolving indefinite issues, without changing the scope of the claims.  The following indefinite issues have been resolved:
	(a)  The term “characterized in that” changed to “wherein” for appropriate claimed language format.
	(b)  The term “whereby” is indefinite because it has been held that the functional “whereby” statement does not define any structure and accordingly cannot serve to distinguish. In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).
	(c)  The terms “it” and “its” are indefinite because these terms do not set clear reference to the claimed subject matter and/or antecedent basis.
	(d)  The term “just” is a relative term which renders the claim indefinite.  The term "just" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  If needed, the applicant is advised to contact the Examiner prior to the payment of the Issue Fee.  The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Drawings
	The drawings, filed on 3/27/20, are accepted. 

Allowable Subject Matter
	Claims 1-6 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of an electromagnetic motor changing linear movement of a magnet to a rotational spinning shaft particularly such reversal of the polarities of the bottom coil (ch) and the top coil (em) is executed by sensors (x1) and a control unit (y1) at a predetermined moment before the magnet (mp) reaches a top or a bottom equilibrium position thereof wherein when the sensors (x1) detect the position of the magnet (mp) at a predetermined moment before the magnet (mp) reaches the top or the bottom equilibrium position thereof, send an appropriate signal to the control unit (y1) that controls the sensors (x1) and reverses the polarity of the bottom coil (ch) and the top coil (em).
The above paragraph with pictorial reference labels are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834